385 U.S. 456 (1967)
DROSTE
v.
KERNER, GOVERNOR OF ILLINOIS, ET AL.
No. 671.
Supreme Court of United States.
Decided January 9, 1967.
APPEAL FROM THE SUPREME COURT OF ILLINOIS.
Calvin P. Sawyier for appellant.
William G. Clark, Attorney General of Illinois, and Richard A. Michael, Assistant Attorney General, for appellees Kerner et al. Henry L. Pitts for appellee United States Steel Corp.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.